03/28/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 22-0046
                          DA 22-0046


MIKE BORSETH and GERI L. BORSETH,

       Appellants,

v.

ABSAROKEE WATER & SEWER

DISTRICT,

       Appellee.


                             GRANT OF EXTENSION


      Upon consideration of Appellants Mike and Geri Borseth’s motion for a 30-

day extension of time, and good cause appearing, Appellants Borseths are granted

an extension of time to and including April 29, 2022, within which to prepare,

serve, and file their response.




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          March 28 2022